United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Union, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1852
Issued: January 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2014 appellant, through counsel, filed a timely appeal from a February 21,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a back and neck injury
in the performance of duty on April 12, 2012.
FACTUAL HISTORY
On April 13, 2012 appellant, then a 52-year-old lead transportation security officer, filed
a traumatic injury claim (Form CA-1) alleging that on April 12, 2012 she sustained pain in her

1

5 U.S.C. § 8101 et seq.

shoulder, back, and neck when she was pulling a bag off a carousel and began to feel light
headed. She notified her supervisor on April 26, 2012.
In an April 30, 2012 attending physician’s report (Form CA-20), Dr. Christopher M.
Boni, a Doctor of Osteopathic Medicine, reported that on April 12, 2012 appellant heard a snap
in her back when she was lifting a heavy bag weighing 85 pounds. He noted findings of right
arm numbness and right thoracic and lumbar muscle hypertrophy. Dr. Boni diagnosed back
pain, anxiety, and hypertension and checked the box marked “yes” when asked if the condition
was caused or aggravated by the employment activity, noting that appellant was lifting an 85pound checked bag. He restricted heavy lifting and released her to return to work on
May 14, 2012.
In an April 30, 2012 report, Dr. Dominic S. Cerreto, a treating chiropractor, reported that
examination of the thoracic spine revealed vertebral subluxation complex at the C6-7, and T1
levels. Examination of the lumbar spine revealed moderate disc degeneration with a grade 1
spondylolisthesis.
In a May 2, 2012 diagnostic report, Dr. Frederick D. Gangemi, Board-certified in
physical medicine and rehabilitation, reported that an electromyography (EMG) study of the
upper extremities revealed findings consistent with right C6 and right C8 nerve root irritability
suggestive of radiculopathic changes at the right C6 and right C8 nerve root levels. In a May 8,
2012 (Form CA-20), he reported that appellant was lifting heavy bags and heard something pop.
Dr. Gangemi diagnosed cervical radiculopathy and cervicalgia and checked the box marked
“yes” when asked if he believed that the condition was caused or aggravated by the employment
activity.
In a June 1, 2012 (Form CA-20), Dr. Cerreto reported that appellant sustained upper
thoracic pain when lifting heavy baggage. He noted findings of spinal distortions with
subluxations and vertebral wedging and diagnosed radiculopathy in the right arm and spinal
subluxations with myospasms. Dr. Cerreto checked the box marked “yes” when asked if he
believed that the condition was caused or aggravated by the employment activity. In a June 1,
2012 duty status report (Form CA-17), he diagnosed sprain with radiculitis.
By letter dated June 28, 2012, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days.
In a June 26, 2012 diagnostic report, Dr. Christian Annese, a Board-certified diagnostic
radiologist, reported that an x-ray of the cervical spine revealed cervical spondylosis without
myelopathy and an x-ray of the lumbosacral spine revealed lumbosacral spondylosis without
myelopathy. A December 28, 2012 computerized tomography (CT) scan of the cervical spine
revealed cervical spondylosis without myelopathy. A December 28, 2012 CT scan of the lumbar
spine revealed spondylolisthesis, displacement of lumbar intervertebral disc without myelopathy,
foraminal stenosis, and aortic atherosclerosis.
In a July 11, 2012 report, Dr. Gangemi reported that appellant suffered injury to her
cervical and lumbosacral spine, which were related to her employment duties. He noted that the
constant lifting of heavy bags caused significant wear and tear on her neck and back causing the
injuries. Dr. Gangemi restricted appellant from continuing her work activities which he believed
2

to be the cause of her condition, noting that continued work would allow the pathologic process
to worsen with nerve root impingement in her neck and back.
In a July 24, 2012 note, Dr. Richard Boiardo, a Board-certified orthopedic surgeon,
reported that appellant was under his care for a preexisting spinal anterolisthesis until she
developed symptoms and changes due to her work-related injury. He opined that her cervical
problem was directly related to her injury.
By decision dated August 1, 2012, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that her diagnosed conditions were causally related to the
accepted April 12, 2012 employment incident.
On August 14, 2012 appellant, through counsel, requested a telephonic oral hearing
before the Branch of Hearings and Review.
A hearing was held on December 12, 2012. Appellant testified that she had worked as a
screener for Newark Airport for 10 years. Her duties included pulling bags, some weighing up to
85 pounds, off a baggage carousel, and putting them on a machine for scanning. Appellant
stated that she never had a back problem until April 2012. On April 12, 2012 she went to pull a
heavy bag and heard something in her shoulder pop, causing numbness on the right side of her
body and back. Counsel for appellant argued that she had a preexisting back condition that was
asymptomatic prior to the April 12, 2012 employment incident, which accelerated her underlying
conditions and caused her to become symptomatic.
In support of her claim, appellant submitted a November 19, 2012 medical report from
Dr. Robert Heary, a Board-certified neurological surgeon, who reported that she was a security
officer at Newark airport and injured herself on April 12, 2012 when she was lifting heavy bags.
Appellant was placed on light duty but was unable to continue and stopped work on
April 30, 2012. Dr. Heary noted complaints of pain and summarized diagnostic findings
pertaining to the cervical and lumbar spine. He diagnosed isthmic spondylolisthesis at the L5-S1
level with bilateral L5 spondylosis. Dr. Heary opined that this was likely a preexisting condition
in April 2012 where the trauma disrupted fibrous adhesions and turned an asymptomatic
condition into a symptomatic condition. After review of a September 7, 2012 magnetic
resonance imaging (MRI) scan, Dr. Heary also diagnosed cervical herniated disc/osteophyte at
C5-6 and C6-7 causing significant foraminal stenosis. He recommended surgical intervention
for appellant’s lumbar and cervical injuries, noting that the lumbar spine condition was currently
more symptomatic.
By decision dated February 28, 2013, the Branch of Hearings and Review affirmed the
August 1, 2012 decision finding that the evidence of record failed to establish that appellant’s
diagnosed conditions were caused by the accepted April 12, 2012 employment incident.
On August 9, 2013 appellant, through counsel, requested reconsideration of the
February 28, 2013 decision. Counsel stated that he was submitting a well-rationalized report
dated June 26, 2013 from Dr. Heary.
In a June 26, 2013 medical report, Dr. Heary summarized the April 12, 2012 employment
incident and provided findings on physical examination. He stated that appellant was in her
usual state of health on April 12, 2012 when a lifting injury occurred, which rendered her
3

symptomatic from both the cervical and the lumbar spine pathology. The cervical spine
demonstrated significant disc herniation at both C5-6 and C6-7 and the lumbar spine
demonstrated a significantly large herniated disc causing severe spinal stenosis at the level of an
L5-S1 pars defect. Dr. Heary opined that appellant’s symptoms, which were completely absent
prior to the injury, were a direct result of the injury and would require surgical intervention.
In a July 16, 2013 diagnostic report, Dr. Gangemi reported that an EMG study of the
upper extremities revealed findings consistent with a right C8 cervical radiculopathy.
By decision dated September 24, 2013, OWCP affirmed the February 23, 2013 decision
finding that the evidence of record failed to establish that appellant’s diagnosed conditions were
caused by the accepted April 12, 2012 employment incident.
On December 11, 2013 appellant, through counsel, requested reconsideration of the
September 24, 2013 OWCP decision. Counsel noted that he was submitting a December 3, 2013
medical report from Dr. Heary, which established that appellant’s L5 pars fracture and two
cervical herniated discs at C5-6 and C6-7 were a direct result of the work-related injury.
In a December 3, 2013 medical report, Dr. Heary presented a history of the April 12,
2012 employment incident and provided findings on examination. He summarized and reviewed
a February 5, 2013 x-ray of the lumbar spine. Dr. Heary noted two ongoing active problems: an
L5 pars fracture without spondylolisthesis and gross instability and a cervical herniated disc
previously identified at the C5-6 and C6-7 levels. He opined with absolute medical certainty that
these two problems were a direct result of the work-related injury where appellant developed
severe intractable pain. Dr. Heary further stated that she required surgery for both her neck and
low back injuries, recommending an anterior cervical discectomy, and a posterior decompression
stabilization fusion procedure. He opined that both conditions were directly caused by
appellant’s work injury, noting that nonoperative therapy had been completely ineffective for the
past 20 months. Dr. Heary further stated that surgical correction was necessary and should be
approved by the employing establishment as the injury was a direct result of the work-related
injury.
By decision dated February 21, 2014, OWCP affirmed the September 24, 2013 decision
finding that the evidence of record failed to establish that appellant’s diagnosed conditions were
caused by the accepted April 12, 2012 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.3
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence supporting such a causal relationship.5 The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. This medical opinion must include an accurate history of the
employee’s employment injury and must explain how the condition is related to the injury. The
weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.6
ANALYSIS
OWCP accepted that the April 12, 2012 employment incident occurred as alleged. The
issue is whether appellant established that the incident caused her lumbar and cervical injuries.
The Board finds that she did not submit sufficient medical evidence to support that her lumbar
and cervical injuries are causally related to the April 12, 2012 employment incident.7
In an April 30, 2012 CA-20 form, Dr. Boni reported that on April 12, 2012 appellant
heard a snap in her back when she was lifting a heavy bag weighing 85 pounds. He diagnosed
back pain, anxiety, and hypertension. Although Dr. Boni checked the box marked “yes” when
asked if he believed that appellant’s condition was caused or aggravated by the employment
incident, the Board has held that a report that addresses causal relationship with a checkmark,
without medical rationale explaining how the work condition caused the alleged injury, is of
diminished probative value and insufficient to establish causal relationship.8 Dr. Boni failed to
explain the mechanism of injury by detailing how lifting an 85-pound bag would cause her
injury. Moreover, his opinion references back pain as the cause of the April 12, 2012
employment incident. The Board has consistently held that pain is a description of a symptom
rather than a compensable medical diagnosis.9 It is not possible to establish that the cause of a
4

Elaine Pendleton, supra note 2.

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

See Robert Broome, 55 ECAB 339 (2004).

8

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

9

C.F., Docket No. 08-1102 (issued October 10, 2008).

5

medical condition, if Dr. Boni has not stated a diagnosis, but only notes pain.10 Without a firm
medical diagnosis and reasoning explaining how the April 12, 2012 employment incident caused
appellant injury, Dr. Boni’s report is insufficient to meet her burden of proof.11
In an April 30, 2012 report, Dr. Cerreto, a treating chiropractor, reported that examination
of the thoracic spine revealed vertebral subluxation complex at the C6, C7, and T1 levels.
Examination of the lumbar spine revealed moderate disc degeneration with a grade 1
spondylolisthesis. In a June 1, 2012 CA-20 form, Dr. Cerreto reported that appellant sustained
upper thoracic pain when lifting heavy baggage and diagnosed radiculopathy in the right arm and
spinal subluxations with myospasms. He checked the box marked “yes” when asked if he
believed that the condition was caused or aggravated by the employment activity.
In assessing the probative value of chiropractic evidence, the initial question is whether
the chiropractor is considered a physician under 5 U.S.C. § 8101(2). A chiropractor is not
considered a physician under FECA unless it is established that there is a spinal subluxation as
demonstrated by x-ray to exist.12 The evidence does not reflect that Dr. Cerreto diagnosed
subluxation based on the results of an x-ray as there is no indication in the reports that he
obtained or reviewed x-rays when noting his subluxation findings.13 With respect to his
diagnoses of moderate disc degeneration, grade 1 spondylolisthesis, and right arm radiculopathy,
this does not constitute probative medical evidence as he does not meet the statutory definition of
physician.14
In medical reports dated May 2 to July 16, 2013, Dr. Gangemi provided findings
pertaining to EMG studies of the upper extremities. In a May 8, 2012 CA-20 form, he diagnosed
cervical radiculopathy and cervicalgia and checked the box marked “yes” when asked if he
believed that the condition was caused or aggravated by the employment activity. As previously
noted, a report that addresses causal relationship with a checkmark is of diminished probative
value and insufficient to establish causal relationship.15 Moreover, Dr. Gangemi failed to note an
accurate history of the employment incident. While the CA-20 form noted that appellant was
lifting heavy bags and heard something pop, he failed to identify the date of incident which she
alleges injury. The Board has found that a physician must provide a narrative description of the

10

T.G., Docket No. 13-76 (issued March 22, 2013).

11

C.B., Docket No. 08-1583 (issued December 9, 2008).

12

See Kathryn Haggerty, 45 ECAB 383 (1994).

13

Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).
14

L.S., Docket No. 07-560 (issued June 22, 2007). See also Alberta S. Williamson, 47 ECAB 569 (1996) (The
Board has held that an opinion on causal relationship which consists only of a physician checking “yes” on a
medical form report without further explanation or rationale is of diminished probative value).
15

Supra note 8.

6

identified employment incident and a reasoned opinion on whether the employment incident
described caused or contributed to the diagnosed medical condition.16
In a July 11, 2012 report, Dr. Gangemi reported that appellant suffered injury to her
cervical and lumbosacral spine, which was related to her employment duties. He noted that the
constant lifting of heavy bags caused significant wear and tear on her neck and back, causing the
injuries. The Board notes that it appears Dr. Gangemi is attributing appellant’s conditions to an
occupational injury produced by her work environment over a period longer than a single
workday or shift rather than an injury from a single occurrence within a single workday as
alleged by her in this claim.17 Moreover, Dr. Gangemi’s statement on causation fails to provide
a sufficient explanation as to the mechanism of injury pertaining to this traumatic injury claim,
namely, how lifting a heavy bag would cause or aggravate appellant’s cervical and lumbar
injuries.18 Thus, his opinion pertaining to her work-related duties as the cause of her injuries
does not provide support for a traumatic injury claim and is insufficient to meet her burden of
proof.19
In medical reports dated November 19, 2012 to December 11, 2013, Dr. Heary reported
that appellant worked as a security officer at Newark airport and injured herself on April 12,
2012 when she was lifting heavy bags. He provided findings on physical examination and
review of diagnostic testing. Dr. Heary diagnosed isthmic spondylolisthesis at the L5-S1 level
with bilateral L5 spondylosis, disc herniation in the lower cervical spine at C5-6 and C6-7, and
L5 pars fracture.
The Board finds that the opinions of Dr. Heary are not well rationalized. In his
November 19, 2012 report, Dr. Heary opined that appellant’s isthmic spondylolisthesis at the L5S1 level with bilateral L5 spondylosis was likely a preexisting condition in April 2012, noting
the trauma disrupted fibrous adhesions and turned an asymptomatic condition into a symptomatic
condition. He failed to discuss how this preexisting condition had progressed beyond what
might be expected from the natural progression of that condition.20 A well-rationalized opinion
is particularly warranted in this case due to appellant’s history of preexisting conditions.21
Moreover, the Board has held that an opinion that a condition is causally related because the
employee was asymptomatic before the injury is insufficient, without adequate rationale, to
establish causal relationship.22 Dr. Heary’s June 26, 2013 statement that appellant’s symptoms

16

John W. Montoya, 54 ECAB 306 (2003).

17

A traumatic injury means a condition of the body caused by a specific event or incident, or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
18

S.W., Docket 08-2538 (issued May 21, 2009).

19

S.R., Docket No. 12-1098 (issued September 19, 2012).

20

R.E., Docket No. 14-868 (issued September 24, 2014).

21

K.P., Docket No. 14-1330 (issued October 17, 2014).

22

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

7

were a direct result of the injury is highly speculative as he is attributing symptoms to the
employment incident and not her diagnosed conditions.23
In his December 11, 2013 medical report, Dr. Heary reported that appellant’s L5 pars
fracture and cervical herniated disc at C5-6 and C6-7 were with absolute medical certainty a
direct result of the work-related injury where appellant developed severe intractable pain. His
statement on causation fails to provide a sufficient explanation as to the mechanism of injury and
did not adequately explain how the April 12, 2012 employment incident would cause or
aggravate her preexisting injuries other than generally noting the development of pain. Medical
reports without adequate rationale on causal relationship are of diminished probative value and
do not meet an employee’s burden of proof.24 The opinion of a physician supporting causal
relationship must rest on a complete factual and medical background supported by affirmative
evidence, address the specific factual and medical evidence of record, and provide medical
rationale explaining the relationship between the diagnosed condition and the established
incident or factor of employment.25 Without explaining how physiologically the movements
involved in the employment incident caused or contributed to the diagnosed conditions,
Dr. Heary’s opinion is of limited probative value and insufficient to meet appellant’s burden of
proof.26
The remaining medical evidence of record is also insufficient to establish causal
relationship between appellant’s lumbar and cervical conditions and the April 12, 2012
employment incident. Dr. Annese’s June 26 and December 28, 2012 reports interpreted
diagnostic imaging studies and provided no opinion on the cause of appellant’s injury. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.27 Dr. Boiardo’s July 24, 2012 note is also
insufficient to establish appellant’s claim as the physician failed to provide examination findings,
a detailed medical history, description of the employment incident, review of diagnostic studies,
and an explanation of how her preexisting spinal anterolisthesis was aggravated by her April 12,
2012 work injury. Any medical opinion evidence appellant may submit to support her claim
should reflect a correct history and offer a medically sound explanation by the physician of how
the specific employment incident, in particular physiologically, caused or aggravated her back
and neck injury.28
Appellant’s honest belief that the April 12, 2012 employment incident caused her
medical problem is not in question. That belief however sincerely held, does not constitute the
medical evidence necessary to establish causal relationship. In the instant case, the record lacks
rationalized medical evidence establishing a causal relationship between the April 12, 2012
23

M.R., Docket No. 14-11 (issued August 27, 2014).

24

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

25

See Lee R. Haywood, 48 ECAB 145 (1996).

26

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
27

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

28

T.G., Docket No. 14-751 (issued October 20, 2014).

8

employment incident and appellant’s injury. Thus, appellant has failed to meet her burden of
proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
cervical and lumbar injury is causally related to the April 12, 2012 employment incident, as
alleged.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated February 21, 2014 is affirmed.
Issued: January 27, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

